In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), dated October 1, 1999, which, inter alia, granted the defendants’ cross motion for summary judgment dismissing the complaint on the ground that the plaintiff Sandra Diers did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendants submitted admissible evidence demonstrating that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d), and that the plaintiff failed to come forward with competent evidence to create an issue of fact (see, Gaddy v Eyler, 79 NY2d 955, 958; Cabri v Myung-Soo Park, 260 AD2d 525; Stipes v Kopf, 255 AD2d 502; Lebron v Camacho, 251 AD2d 295; Gutierrez v Metropolitan Suburban Bus Auth., 240 AD2d 469). In light of our determination, it is unnecessary to reach the plaintiffs’ remaining contention. Bracken, J. P., Santucci, Altman and Florio, JJ., concur.